Citation Nr: 0830002	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  07-17 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric 
disability manifested by sleep disturbance, to include as a 
result of an undiagnosed illness.  


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel











INTRODUCTION

The veteran served on active military duty from January 1988 
to July 1993.  During that time, and specifically from 
December 1990 to May 1991, the veteran served in Southwest 
Asia.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

According to the service medical records, in April 1992, the 
veteran sought treatment for difficulty sleeping for the past 
week.  At the time, he denied stress, alcohol abuse, 
caffeine, or "jet lag."  At a July 1992 in-service 
examination, he reported having frequent trouble sleeping.  A 
mental status evaluation completed on the same day was 
negative.  At the April 1993 separation examination, he again 
reported having frequent trouble sleeping.  A psychiatric 
evaluation completed on the same day was normal.  

At a VA mental disorders examination conducted in January 
2006, the veteran complained of persistent insomnia since 
returning home from the first Gulf War.  He maintained that 
he rarely sleeps more than 3 hours per night but denied 
receiving any evaluation or treatment for these symptoms 
(except for Tylenol PM, which he found not to be helpful).  
Additionally, he described being distrustful and irritable 
and having few friends and flashbacks of dead bodies in Iraq.  
Following a mental status evaluation which demonstrated a 
mildly anxious mood, the examining psychiatrist diagnosed on 
Axis I, persistent insomnia and recommended ruling out 
post-traumatic stress disorder (PTSD).  Although the examiner 
then concluded that the veteran did not meet the diagnosis of 
PTSD (because he exhibited some, but not all, of the 
necessary symptoms), the examiner expressed his opinion that 
"[i]t is more likely than not that his [the veteran's] 
insomnia is the direct result of combat experiences in 
Iraq."  

In a May 2006 addendum, another VA psychiatrist stated that 
"[i]t is more likely than not that . . . [the veteran] is 
suffering from PTSD."  In support of this diagnosis, the 
psychiatrist cited the following symptomatology:  difficulty 
sleeping, nightmares of combat experiences, flashbacks of 
those experiences, impairment in social and occupational 
activities, irritability, and a history of exposure to 
traumatic experience."  

Significantly, however, the May 2006 VA psychiatrist did not 
interview the veteran or review his claims folder.  Rather, 
the psychiatrist appeared to have considered only the report 
of the January 2006 VA mental disorders examination.  
Further, in the addendum, the psychiatrist also stated that 
the veteran's chief complaint of insomnia "might be related 
to PTSD" and that his "history was not elaborative enough 
to be definitive in making the diagnosis."  

In the substantive appeal which was received at the RO in 
June 2007, the veteran referenced stress from "facing Sadam 
and threats of chemical and possible nuclear weapons."  He 
asserted that "Sadam did in fact launch missiles at us 
before the War, soldiers were killed, . . . [and that they 
received] numerous 'alerts' . . . [of] possible incoming 
chemical weapons."  Also, at the January 2006 VA mental 
disorders examination, the veteran described flashbacks of 
dead bodies in Iraq.  

Importantly, no attempt appears to have been made by the 
agency of original jurisdiction to obtain from the veteran 
more specific information regarding his purported in-service 
stressors or to corroborate any of these purported in-service 
stressors.  Consequently, a remand of this issue is necessary 
to accomplish the requisite stressor development.  

Further, to the extent that the veteran's sleep disturbance 
may not be associated with a diagnosed psychiatric disability 
(to include PTSD), the question of whether such symptoms may 
be attributed to an undiagnosed illness should be explored.  
On remand, therefore, appropriate Veterans Claims Assistance 
Act of 2000 (VCAA) notification regarding this matter should 
be furnished to the veteran, and, on examination, the 
examiner should be asked to provide an appropriate opinion 
concerning the etiology of the veteran's insomnia.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  Furnish the veteran a corrective VCAA 
notification letter regarding the issue 
of entitlement to service connection for 
a psychiatric disability manifested by 
sleep disturbance, to include as a result 
of an undiagnosed illness.  In 
particular, the letter should:  

(a)  Notify the veteran of the 
information and evidence necessary to 
substantiate the general service 
connection (including PTSD) and 
undiagnosed illness aspects of his claim; 

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing; 

(c)  Notify the veteran of the 
information and evidence VA will attempt 
to obtain, e.g., that VA will make 
reasonable efforts to obtain relevant 
records not in the custody of a Federal 
department or agency and will make as 
many requests as are necessary to obtain 
relevant records from a Federal 
department or agency; and 

(d)  Notify the veteran that a disability 
rating and an effective date for the 
award of benefits will be assigned if 
service connection is awarded.  

2.  Obtain copies of records of 
psychiatric (including insomnia) 
treatment that the veteran may have 
received at the Orlando VA Outpatient 
Clinic since February 2002.  All 
available records should be associated 
with the claims folder.  

3.  Contact the veteran and ask him to 
provide as specific information as 
possible regarding his purported 
in-service stressors.  Specifically, he 
should provide dates, his military 
unit(s) and duty assignment(s), pertinent 
locations, and the names of fellow 
service person(s) involved, with respect 
to each claimed stressor.  He should also 
be asked to provide any corroborative 
evidence he may have, or be able to 
obtain, of the existence of such a 
stressor(s).  

4.  Based on information contained in the 
claims folder, as well as any evidence 
received pursuant to paragraph 3 of this 
Remand, ask the United States Army and 
Joint Services Records Research Center 
(JSRRC) to provide information to 
corroborate his claimed in-service 
stressors.  The JSRRC's response should 
be included in the claims folder.  If the 
JSRRC is not asked for stressor 
verification, the reason(s) for not 
asking for stressor verification (e.g., 
insufficient information for stressor 
verification) should be documented in the 
veteran's claims folder.  

5.  Then make a specific determination as 
to whether the veteran was exposed to 
combat and/or stressor(s) in service and, 
if so, the nature of the specific 
stressor(s).  In reaching these 
determinations, address any credibility 
questions raised by the record.  

6.  In any event, thereafter, schedule 
the veteran for a VA examination to 
determine whether he meets the diagnostic 
criteria for PTSD, based on the verified 
stressor(s), or whether he has any other 
psychiatric disorder associated with 
service.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  All indicated 
tests should be conducted.  

Inform the examiner that only a 
stressor(s) which has (have) been 
verified may be used as a basis for a 
diagnosis of PTSD.  If PTSD is diagnosed, 
the examiner should specify which 
stressor(s) was (were) used as the basis 
for the diagnosis, whether the stressors 
found to be established by the record 
were sufficient to produce a diagnosis of 
PTSD, and whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found to 
be established by the record.  Complete 
rationale should be given for all 
opinions reached.  

If none of the veteran's purported 
in-service stressors have been verified, 
or if PTSD is not diagnosed, the examiner 
should be asked to determine whether a 
diagnosis of a psychiatric disability 
(other than PTSD) which is manifested by 
insomnia is appropriate.  If so, the 
examiner should express an opinion as to 
whether it is at least as likely as not, 
i.e., a 50 percent probability or 
greater, that any such diagnosed 
psychiatric disorder (other than PTSD) 
which is manifested by insomnia had its 
clinical onset in service or is otherwise 
related to active service.  Complete 
rationale should be given for all 
opinions reached.  

If none of the veteran's purported 
in-service stressors have been verified, 
and if neither PTSD nor any other 
psychiatric disability is diagnosed, the 
examiner should express an opinion as to 
whether the veteran's sleep disturbance 
problems are manifested by a degree of 
10 percent or more.  In addressing this 
matter, the examiner should provide 
details about the onset, frequency, 
duration, and severity of the veteran's 
sleep problems and should discuss what 
factor(s), if any, precipitate(s) and 
relieve(s) the symptoms.  

7.  Following the completion of the 
above, re-adjudicate the claim for 
service connection for a psychiatric 
disability manifested by sleep 
disturbance, to include as a result of an 
undiagnosed illness.  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issue on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

No action is required of the veteran until he is notified by 
VA; however, the veteran is advised that failure to report 
for any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2007).  The veteran has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


